DETAILED ACTION
	53-68 are pending.  Of these, claim 68 is withdrawn as drawn to a nonelected invention.  Therefore, claims 53-67 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, claims 53-67, is acknowledged.  Since Applicant did not point to any alleged deficiencies in the restriction requirement, the election has been treated as having been made without traverse.  The restriction requirement is still considered proper and is made FINAL.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/20 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Notice of Subject Matter Free of the Prior Art
Claims 53-67 are free of the prior art.  Muldoon (US Pat. Pub. 2005/0042292; of record in IDS) discloses an intravaginal ring comprising an active agent preferably in the amount of 10-40% by weight that is homogeneously dispersed throughout the elastomer (paragraphs 3-4 and 35), a polysiloxane elastomer (paragraph 37), and an excipient (paragraph 41). Muldoon also discloses it is well known to deliver steroidal sex hormones using an intravaginal elastomer device (paragraph 3). Examples 3-4 disclose embodiments wherein a polydimethylsiloxane elastomer mixture comprising 94.24 parts 
The Examiner discussed the outstanding issues in the case with Applicant’s representative, Courtenay Brinckerhoff, in a telephone conversation on October 20, 2021, but no agreement was reached.  
 Claim Objections                                                                                                                                                       
Claim 58 is objected to as depending from a rejected base claim, but would be in condition for allowance if rewritten in independent form and including all limitations of its base claim 53. 
Double Patenting
Claims 53-57 and 59-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,580,293 in view of Muldoon et al. (US Pat. Pub. 2005/0042292; of record in IDS) and Haapakumpu et al. (US Pat. Pub. 2004/0247674) where indicated below.
Muldoon discloses a method of forming an intravaginal ring comprising a polysiloxane elastomer and an active comprising mixing the ingredients and curing the mixture in a mold at a temperature of 50-100 degrees Celsius, which overlaps the ranges recited by claims 64-66 (paragraphs 11-14 and 19), wherein said method will result in the active being homogeneously dispersed in the elastomer.  
Although the claims at issue are not identical, they are not patentably distinct because the issued claims recite a method for treating a luteal phase defect comprising administering a monolithic intravaginal ring comprising progesterone, a dimethylpolysiloxane elastomer comprising a dimethylmethylhydrogen polysiloxane
crosslink, and mineral oil, in amounts and that read on the instantly claimed amounts and ratios.  
	Although the issued claims do not recite a method of manufacturing the ring, it would have been prima facie obvious to manufacture the ring by mixing the ingredients to form a homogeneous mixture and placing said mixture into a mold followed by curing at the claimed temperature range, since Muldoon expressly teaches that an intravaginal ring formed from a polysiloxane elastomer may be formed in such a manner, such that the skilled artisan reasonably would have expected that the ring recited by the reference claims could be produced in the same manner.  
	Although the issued claims do not recite that the elastomer is vinyl endblocked, it would have been prima facie obvious to incorporate this feature in light of the teachings of Haapakumpu, which discloses that the elastomer in an intravaginal implant 
Claims 53-57 and 59-67 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-12 of U.S. Patent No. 10,548,904 in view of Muldoon et al. (US Pat. Pub. 2005/0042292; of record in IDS) and Haapakumpu et al. (US Pat. Pub. 2004/0247674) where indicated below.
Muldoon discloses a method of forming an intravaginal ring comprising a polysiloxane elastomer and an active comprising mixing the ingredients and curing the mixture in a mold at a temperature of 50-100 degrees Celsius, which overlaps the ranges recited by claims 64-66 (paragraphs 11-14 and 19), wherein said method will result in the active being homogeneously dispersed in the elastomer.  
Haapakumpu discloses an intravaginal implant comprising a polydimethylsiloxane (Abstract), wherein the polydimethylsiloxane comprises a certain amount of vinyl or vinyl terminated groups in order to render the polymer crosslinkable (paragraph 37).
Although the claims at issue are not identical, they are not patentably distinct because the issued claims recite a method comprising administering a monolithic intravaginal ring comprising progesterone, a dimethylpolysiloxane elastomer comprising a dimethylmethylhydrogen polysiloxane crosslink, and mineral oil, in amounts and that read on the instantly claimed amounts and ratios.  
crosslink, and mineral oil, in amounts and that read on the instantly claimed amounts and ratios.  

	Although the issued claims do not recite that the elastomer is vinyl endblocked, it would have been prima facie obvious to incorporate this feature in light of the teachings of Haapakumpu, which discloses that the polysiloxane in an intravaginal implant must comprise some vinyl terminated groups in order to render it capable of being crosslinked into an elastomer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645